DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II comprising claims 12 – 16  in the reply filed on 8/16/2021 is acknowledged.  Claims 1 – 20 have been rejoined.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Cattaneo et al. (US 8,998,388 B2) teach a fluid ejection device comprising membrane layer 202, a piezoelectric element 226 and a passivation layer 218 (figure 11; col. 5, line 48 – col. 5, line 10).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a microfluidic MEMS device comprising an ejection cell further comprising:
a membrane having a first surface facing the actuator chamber and a second surface facing the fluid chamber, the membrane having an elongated area defining a longitudinal direction and a transverse direction;
a piezoelectric actuator on the first surface of the membrane; and
a passivation layer on the piezoelectric actuator, wherein the passivation layer has a plurality of through holes extending to a surface of the piezoelectric actuator.


a membrane having a first surface facing the actuator chamber and a second surface facing the fluid chamber, the membrane having an elongated area defining a longitudinal direction and a transverse direction;
a piezoelectric actuator on the first surface of the membrane; and
a passivation layer on the piezoelectric actuator, wherein the passivation layer has a plurality of through holes extending to a surface of the piezoelectric actuator.

Regarding claim 17, the cited prior art neither teaches nor fairly suggests a microfluidic MEMS device further comprising:
a membrane having a first surface facing the actuator chamber and a second surface facing the fluid chamber, the membrane having an elongated area defining a longitudinal direction and a transverse direction;
a piezoelectric actuator on the first surface of the membrane; and
a passivation layer on the piezoelectric actuator, wherein the passivation layer has a plurality of through holes extending to a surface of the piezoelectric actuator.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797